—Appeal from a judgment of the Supreme Court (LaBuda, J.), entered August 11, 2000 in Sullivan County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination which found him guilty of committing an unhygienic act on the ground that his disciplinary hearing was not timely commenced. Supreme Court denied the application and we affirm. Contrary to petitioner’s assertion, the delay in commencement of the hearing was authorized by a valid extension indicating that the hearing was to be completed within 13 days after his release from confinement for mental health observation (see, Matter of Lashway v Kuhlmann, 278 AD2d 605; Matter of Pabon v Kuhlmann, 269 AD2d 635). Petitioner’s hearing began on the sixth day and concluded on the eighth day following his return to the correctional facility from an ofF-site mental health facility, well within the time frame established by the extension.
Cardona, P. J., Peters, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.